SULLIVAN, Judge
(concurring in part and dissenting in part):
As pointed out in the majority opinion, appellant has an important right to make an unsworn statement for purposes of sentencing. This right, however, is not absolute in the sense that his comments may not be rebutted by the Government. See RCM 1001(c)(2)(C), Manual for Courts-Martial, United States, 1984. Doctor Walker’s testimony on the compounding effect of appellant’s conduct on this previously-abused victim was proper rebuttal in my view. See United States v. Collier, 29 MJ 365, 368-69 (CMA 1990) (Sullivan, J., dissenting); United States v. Cleveland, 29 MJ 361, 364 (CMA 1990) (Sullivan, J., dissenting). To this extent, I dissent. However, I agree that other parts of her testimony should not have been admitted and that prejudicial error may have resulted from admission of that testimony.